
	
		I
		111th CONGRESS
		1st Session
		H. R. 2753
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2009
			Mr. Berry introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To delay the implementation of new Medicare hospital
		  geographic wage reclassification criteria until the Secretary of Health and
		  Human Services issues a proposal to revise the hospital wage index
		  classification system that addresses certain considerations.
	
	
		1.No application of revised
			 Medicare average hourly wage comparison reclassification criteria
			(a)In
			 generalNotwithstanding any other provision of law, the Secretary
			 of Health and Human Services (in this section referred to as the
			 Secretary) shall not apply, during the period described in
			 subsection (b), the changes contained in the final rule published on August 19,
			 2008, on pages 48,434 through 49,083 of volume 73, Federal Register, to the
			 average hourly wage comparison reclassification criteria described in sections
			 412.230(d)(1)(iv), 412.232(c), and 412.234(b) of title 42, Code of Federal
			 Regulations, to a subsection (d) hospital (as defined for purposes of section
			 1886 of the Social Security Act (42 U.S.C. 1395ww)) seeking reclassification of
			 its wage index for purposes of such section during such period.
			(b)Suspension
			 periodThe period described in this subsection begins on October
			 1, 2008, and ends on the first day of the first fiscal year that begins 1 year
			 after the Secretary has published in the Federal Register a proposal (or
			 proposals) that considers the matters described in subparagraphs (A) through
			 (I) of section 106(b)(2) of division B of the Tax Relief and Health Care Act of
			 2006 (Public Law 109–432).
			(c)Effect on
			 reclassification decisionsNotwithstanding any other provision of
			 law, in the case of a decision made by the Medicare Geographic Classification
			 Review Board under section 1886(d)(10) of the Social Security Act (42 U.S.C.
			 1395ww(d)(10)), during the period described in subsection (b), denying an
			 application by a subsection (d) hospital (as so defined) for reclassification
			 of its wage index for purposes of such section during such period on the basis
			 of the changes contained in the final rule published on August 19, 2008, on
			 pages 48,434 through 49,083 of volume 73, Federal Register, to the average
			 hourly wage comparison reclassification criteria described in sections
			 412.230(d)(1)(iv), 412.232(c), and 412.234(b) of title 42, Code of Federal
			 Regulations, the Board shall reissue the decision as if such changes were not
			 in effect.
			(d)Clarification
			 regarding application of budget neutralityThe Secretary shall,
			 in accordance with paragraph (8)(D) of section 1886(d) of the Social Security
			 Act (42 U.S.C. 1395ww(d)), make a proportional adjustment in the standardized
			 amounts determined under paragraph (3) of such section for a fiscal year to
			 assure that the provisions of this section do not result in aggregate payments
			 under such section 1886(d) that are greater or less than those that would
			 otherwise be made during the fiscal year.
			
